                                       Case 3:14-cr-00175-WHA Document 1403 Filed 07/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            ORDER RE REQUEST BY AMICI TO
                                       COMPANY,                                            FILE AND APPEAR
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        Request for leave to file by amici Alex Cannara and Gene Nelson is GRANTED. The

                                  18   request to speak at the August 3 hearing is DEFERRED until the hearing itself.

                                  19

                                  20

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: July 6, 2021.

                                  24

                                  25
                                                                                             WILLIAM ALSUP
                                  26                                                         UNITED STATES DISTRICT JUDGE
                                  27

                                  28
